         Case 1:19-cv-03409-MLB Document 52 Filed 07/23/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF DELAWARE

 BEST MEDICAL INTERNATIONAL, INC., )
                                     )
                   Plaintiff,        )
                                     )
            v.                       )               C.A. No. 18-1600 (MN)
                                     )
 ELEKTA AB, ELEKTA HOLDINGS U.S., )
 INC., ELEKTA INC., ELEKTA LTD., AND )
 IMPACT MEDICAL SYSTEMS, INC.,       )
                                     )
                   Defendants.       )

                                            ORDER

               At Wilmington, this 23rd day of July 2019:

               For the reasons set forth in the Memorandum Opinion issued this date, IT IS

HEREBY ORDERED that:

               1.     Defendant IMPAC Medical Systems, Inc.’s Motion to Dismiss for Failure

to State a Claim (D.I. 11) is GRANTED. The claims against Defendant IMPAC Medical Systems,

Inc. are DISMISSED.

               2.     Defendant Elekta Inc.’s Motion to Dismiss or Transfer for Improper Venue

(D.I. 11) is GRANTED-IN-PART and DENIED-IN-PART:

                      a.       The portion of Defendant Elekta Inc.’s motion seeking transfer is
                               GRANTED.

                      b.       The portion of Defendant Elekta Inc.’s motion seeking dismissal
                               under Federal Rule of Civil Procedure 12(b)(3) is DENIED.

               3.     On or before July 29, 2019, Plaintiff Best Medical International, Inc. and

Defendant Elekta Ltd. shall meet and confer and inform the Court, by way of joint letter, whether

they consent to the transfer of the claims against Elekta Ltd. to the Northern District of Georgia,
          Case 1:19-cv-03409-MLB Document 52 Filed 07/23/19 Page 2 of 2



including whether the parties consent to the Northern District addressing Elekta Ltd.’s personal

jurisdiction challenge.




                                                   The Honorable Maryellen Noreika
                                                   United States District Judge




                                               2
